DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement submitted on September 2, 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is enclosed herewith


Response to Remarks and Amendments
Applicant’s response and amendments filed September 2, 2022 have been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
With respect to the rejection of claims 48, 50, 61 and 74-77 for containing an improper Markush grouping, the rejection is withdrawn in view of the amendments to the claims.
With respect to the rejection of claims 48, 50 and 74-77 under 35 USC 112(b) for the claims containing indefinite language (in particular reciting structural features with relative functional language, such that the metes and bounds of the claims could not be determined), the rejection is withdrawn in view of the amendment to delete the functional language and replace it with clear structural limitations to define the indefinite variables. The rejection is withdrawn in view of the amendments to the claims.
With respect to the rejection of claims 48, 50 and 74-77 under 35 USC 112(a) for lacking written description for the full scope of the instant claims, the rejection is withdrawn in view of the various narrowing amendments such that it corresponds to the scope possessed and described by Applicants.

Election/Restrictions 
In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species makes a contribution over the prior art of record. Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If art is found on a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. 
In view of Applicant’s reply and IDS submission dated 9/2/2022, the following scope (in addition to what was indicated as being considered in the previous action) is also considered herein: compounds of the claimed formula where the chromophore is one of the following moieties 
    PNG
    media_image1.png
    216
    291
    media_image1.png
    Greyscale
as further described in the rejection herein.

Status of Claims 
Claims 1, 2, 4, 6, 8, 10, 13, 17, 21, 22, 48, 61, 62 and 71-77 are pending in the instant application. Claims 1, 2, 4, 6, 8, 10, 13, 17, 21, 22, 62 and 71-73 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species. Therefore, claims 48, 61 and 74-77 read on an elected invention and species and are therefore under consideration in the instant application. 


Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48, 74, 75 and 77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avino et al. (Non-Patent Literature citation 1 from the 9/2/2022 IDS).
The prior art teaches oligomers of linked chromophore units and their synthesis (see Abstract). The oligomers are synthesized from L-threoninol (Scheme 2) or (R)-3-amino-1,2-propan-diol (Schene 3) backbones with phosphodiester linkages.  The code used to show the structure of each prepared oligomer relies on the particular chromophore moiety (first 2 letters), with the last letter indicating threoninol backbone (if a “t” is used) or 2-amino-1,2,-propanediol backbond (if “a” is used).  Each oligomer with three chromophore monomer units linked through two phosphate linkage reads on the instantly claimed formula.  The following anticipatory oligomers are disclosed by the art (See Table 1):
    PNG
    media_image2.png
    261
    379
    media_image2.png
    Greyscale
.  The final oligomers have a general structure 
    PNG
    media_image3.png
    144
    339
    media_image3.png
    Greyscale
(Scheme 1), where the 
    PNG
    media_image4.png
    94
    58
    media_image4.png
    Greyscale
denotes the linkage to the chromophore and the 
    PNG
    media_image5.png
    34
    69
    media_image5.png
    Greyscale
denotes the backbone (the 
    PNG
    media_image6.png
    50
    67
    media_image6.png
    Greyscale
moiety for the threoninol derived backbone in each of the above exemplified oligomers).  Thus the prior art oligomers correspond to instant formula (IV), for example, where L3 is 
    PNG
    media_image7.png
    109
    271
    media_image7.png
    Greyscale
 (m1 is 0, R4 is O- [i.e. includes a charged moiety as required by dependent claim 74]; R5 is oxo; x1 is O; each L2 is a bond; R1 is H; G3 is -O- (claimed as ether-alcohol); each M is a chromophore (as defined by the first two letters of each monomer listed in Table 1); each L1 is the NH-containing linker connecting the chromophore to the backbone; A3 is OH; x and y are each at least 1; A1 is L’ which is a linker comprising a covalent bond to a targeting moiety, analyte molecule, or solid support (i.e. at the final stage of synthesis where the solid support is still connected), and where the chromophore contained within the A1 moiety is considered as the targeting moiety or analyte molecule as the terms are generic and encompass anything one might want to measure.  The chromophores are considered analyte molecules because one might measure the fluorescent signal from a chromophore molecule.  Since the prior art oligomers meet all required limitations of the instant claims, the claims are anticipated.


Claim Objections
Claim 76 is objected to for depending on a rejected base claim.

Conclusion
Claim 61 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA L OTTON whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 2, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699